Citation Nr: 0922286	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for herniated disc with 
radiation to right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active duty for training from January 1963 to 
July 1963.  Thereafter, he served in the Marine Corps Reserve 
until his discharge in February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in October 
2006.  Thereafter, the Board remanded the Veteran's claim for 
additional development.  The additional development having 
been completed, the Veteran's claim is ready for final 
adjudication by the Board.


FINDING OF FACT

The competent and credible evidence of record fails to 
establish that the Veteran incurred an injury to his back 
resulting in a herniated nucleus pulposus with sciatica 
during a period of active duty, active duty for training or 
inactive duty for training.


CONCLUSION OF LAW

Service connection for herniated disc with radiation to the 
right lower extremity is not warranted.  38 U.S.C.A. §§ 
101(24), 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.159, 3.303, 
3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
July 2004 and August 2004, prior to the initial AOJ decision 
on his claim.  Additional notice was provided to the Veteran 
in August 2007.  The Board finds that the notices provided 
fully comply with VA's duty to notify, but full notice was 
not timely.  However, any deficiency in the timing of notice 
was cured by the provision of compliant notice and subsequent 
adjudication in a July 2008 Supplemental Statement of the 
Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (defects in timing of notice may be cured by affording 
the Veteran appropriate notice and subsequent adjudication).  
Thus, the Board finds that the Veteran will not be prejudiced 
by it proceeding to adjudicate his claim.

Furthermore, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
a medical examination in relation to the claim for service 
connection because there is no competent and credible 
evidence that the Veteran's diagnosed disorder is the result 
of any event, injury or disease incurred during a period of 
active duty, active duty for training or inactive duty for 
training.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran has submitted statements and testimony in support 
of his claim in which he describes the event that he claims 
injured his back.  The Veteran asserts that he injured his 
back during a weekend drill when he had to carry another 
Marine, who weighed 50 pounds more than him, over his back 
("fireman's carry") for about 50 feet with full gear on.  
He testified that he bent over and told the other Marine to 
"just hop on," and he jumped onto the Veteran's shoulders 
and "that's when it happened."  He says he sought treatment 
with a private orthopedic surgeon for this injury, and then 
he took the doctor's examination report and x-rays to the 
military doctors who placed him on leave for one year.  At 
the end of the year, he contends he was discharged from 
service because he was only six months from the end of his 
obligation term.  

The Veteran has not been able to provide any specific time 
frame in which the claimed injury occurred.  When asked at 
the hearing in October 2006, he stated that he thought it was 
late 1966 or 1967 as he thought his tour of duty ended in 
1969.  He said that he did not go to work for the country 
club until 1966, where he met the private orthopedic surgeon 
who treated him during that time frame.  So he said it was 
after 1966.  

He also testified that his back problems have continued to 
bother him off and on over the years ("it comes and goes"), 
and he would see a chiropractor for it.  He also testified 
that it affected his "golf career" sometimes hurting him so 
bad he could not even hold a golf club.

In support of his claim, the Veteran submitted private 
treatment records from his treating chiropractor.  These 
records indicate that the Veteran had been treated since 
September 1993; however, not all this treatment was for the 
Veteran's low back problem, but also for neck and shoulder 
complaints.  The Veteran also submitted a statement from the 
private orthopedic surgeon, who treated him while he was 
still in the Reserve, in which he states he treated the 
Veteran in 1967 for a L4-5 disc problem.  In response to VA's 
request for records, this physician indicated that he is 
retired and does not have any records available, but that he 
saw the Veteran on one occasion only for his disc problem.  

The service treatment records do not show treatment for an 
injury to the Veteran's back during a period of active duty, 
active duty for training or inactive duty for training.  The 
first indication of a back disorder is at an examination 
conducted in October 1966.  At this examination, the Veteran 
reported that he injured his back in September 1965, but did 
not describe the incident that caused the injury.  An October 
1966 letter from the Veteran's private treating physician 
stated that the Veteran had symptomatically improved since 
June 1, 1966, but continued to be problematic and potentially 
risky for basic training and field duty.  Based upon his 
examination and this evidence, the examiner found the Veteran 
temporarily disqualified for duty and recommended that he be 
placed in Leave of Absence status for three months at which 
time reevaluation of the condition should be made.  

A January 1967 letter from the Veteran's private treatment 
physician indicates the Veteran's back continued to be 
symptomatic.

The Veteran was reexamined in March 1967 to consider whether 
he was fit for retention in the Marine Corps Reserve.  The 
examination reports show the Veteran was still under the care 
of a private orthopedic surgeon for a degenerative disc 
problem with residuals persisting.  X-rays revealed herniated 
intervertebral disc with sciatica.  There is no indication on 
the Report of Medical History or Report of Medical 
Examination as to the cause of the Veteran's injury.  The 
diagnosis was herniated intervertebral disc problem with 
sciatica, currently disabling.  The Veteran was found to be 
not qualified for retention, and it was recommended that the 
Veteran be transferred to Class III to await final 
determination of the Chief, Bureau of Medicine and Surgery.  

Service personnel records obtained show that the Veteran 
satisfactorily completed his Reserve service through January 
1967, including satisfactorily completing a physical 
readiness test in September 1965.  In May 1967, the Veteran 
was found to not be physically qualified for active duty or 
retention in the U.S. Marine Corps Reserve by reason of 
herniated nucleus pulposus with sciatica.  The Veteran was, 
thereafter, transferred to Class III status in June 1967, and 
finally removed from the Ready Reserve and discharged in 
February 1968.  There is no indication in these records the 
physical disqualification was from any in-service injury.  

After considering all the evidence, the Board finds that the 
Veteran's reported history of having an in-service injury to 
his back during a period of inactive duty for training (i.e., 
weekend drill) is not credible.  The Veteran testified that 
the injury most likely took place in 1967, but maybe as early 
as late 1966.  The contemporaneous evidence clearly shows, 
however, that he was already receiving treatment in June 
1966.  Furthermore, the Veteran reported having been 
discharged in 1969 after being put on leave for one year.  
The contemporaneous evidence, however, reveals that the 
Veteran was initially placed on Leave of Absence status in 
October 1966 and then transferred to Class III status until 
his discharge in February 1968.  

The Board acknowledges that the Veteran is competent to 
testify that he injured his back and the symptoms he has had 
since that time.  The Board's finding, however, goes to the 
weight to be given to the Veteran's statements and testimony.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Here, the Veteran's statements and testimony are imprecise 
recollections and inconsistent with records contemporaneous 
with service.  Therefore, his statements and testimony are 
afforded little to no weight and in this context, his report 
of an in-service injury is not deemed credible.  

Furthermore, the Board points out that there is no medical 
evidence to support a finding that the Veteran injured his 
back during a period of inactive duty for training as 
contended.  Although the personnel records do show the 
Veteran underwent a physical readiness test in September 
1965, indicating he was on some type of duty for training at 
that time, there are no contemporaneous medical records to 
show treatment in or shortly after September 1965 to 
corroborate that the Veteran was injured during that period 
of training.  The first evidence of any treatment is the 
private treating physician's October 1966 statement that 
indicates that the Veteran had "symptomatically improved 
since June 1, 1966."  This indicates that the Veteran was 
not treated for any back injury until June 1966, almost nine 
months after the September 1965 physical readiness test.    

Finally, the only evidence linking the Veteran's current back 
disorder to a period of some type of duty for training is his 
own statements.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the Veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, his statements are afforded little weight as to 
whether a nexus exists between his current back disorder and 
any in-service injury.  The medical evidence of record merely 
shows that the had a herniated nucleus pulposus with sciatica 
in 1966, and that he currently has a problem with his back 
for which he receives chiropractic treatment.  None of this 
evidence, however, indicates that the Veteran's current back 
problems may be from an in-service injury.  Thus, the Veteran 
has not provided any competent medical evidence establishing 
that a nexus relationship exists between his current 
disability and any in-service event, injury or disease.
   
For the reasons set out above, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran incurred an injury to his back during a period of 
active duty, active duty for training or inactive duty for 
training, resulting in a herniated nucleus pulposus with 
sciatica.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt doctrine is not 
for application.  Consequently the Veteran's claim must be 
denied.


ORDER

Entitlement to service connection for herniated disc with 
radiation to right lower extremity is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


